        Case 3:19-cr-00038-MMD-CLB Document 64 Filed 07/14/20 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Suite 102
     Reno, Nevada 89501
 5   (775) 321-8451/Tel.
     (775) 784-5369/Fax
 6   chris_frey@fd.org

 7   Attorney for EDWARD MONET KNIGHT

 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                 Case No. 3:19-cr-00038-MMD-CLB

12                   Plaintiff,                                STIPULATION TO EXTEND TIME
                                                               TO FILE REPLY TO RESPONSE
13           v.

14   EDWARD MONET KNIGHT,                                      (First Request)

15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

18   TRUTANICH, United States Attorney, MEGAN RACHOW, Assistant United States

19   Attorney, and RENE L. VALLADARES, Federal Public Defender, and CHRISTOPHER P.

20   FREY, Assistant Federal Public Defender, counsel for EDWARD MONET KNIGHT, to

21   extend the time in which the Defendant’s Reply to Response to the Defendant’s Motion for

22   Access to Jury Selection Records and Materials [ECF #61] from July 17, 2020, to July 21,

23   2020. This is the first request for an extension for time to file reply. Trial is currently set for

24   November 17, 2020.

25
26
        Case 3:19-cr-00038-MMD-CLB Document 64 Filed 07/14/20 Page 2 of 2




 1          The additional time requested for the filing the responses is requested mindful of the
 2   current trial date of November 17, 2020, the exercise of due diligence, in the interests of
 3   justice, and not for any purpose of delay.
 4
 5       DATED this 14th day of July, 2020.
 6
 7       RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
         Federal Public Defender                        United States Attorney
 8
     By:_ /s/ CHRISTOPHER P. FREY___     By:_ /s/ MEGAN RACHOW______
 9     CHRISTOPHER P. FREY                   MEGAN RACHOW
10     Assistant Federal Public Defender     Assistant United States Attorney
       Counsel for EDWARD MONET KNIGHT      Counsel for the Government
11
12
13                                                IT IS SO ORDERED.
                                                              14th
                                                  DATED this _______ day of July, 2020.
14
15
16
                                                  MIRANDA M. DU
17                                                CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                    2
